DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim amendments 
The claim amendments filed 09/16/2022 have been entered. Accordingly claims 1,5,7-9,23-30,32-34,40,43 and 48-53 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7-9, 30 and 32-34, 40, 43 and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kui (WO 2016/062513 A1) in view of Shei (US 2008/0023462), Goldberg (US 2020/0200393) and Moon (US 2018/0255971) Lagerlof (US 2015/0147441).

Regarding claim 1, Kui discloses a countertop (standard form of air fryer shown in figure 5, in view that countertop placement is a method of use which the countertop form air fryer is capable of) portable air fryer comprising, when positioned on a horizontal surface (resting surface to 10), a top (top of 10), a bottom (bottom of 10), a front (front of 10), a rear (rear of 10) and first and second opposed sides (first and second opposite sides of 10),
A first chamber (space for receiving cooking container 112) and, each of the first chambers having a rear wall (rear of 10 where cooking container 112 is received), a bottom wall (bottom of 110 where cooking container 112 is received there over), an open front (open end of 110 receiving 112) and first and second laterally opposed walls (sidewalls adjacent open front of 110), 
 wherein a first cooking container (112) is slideably insertable through the open front of the first chamber into the first chamber (see figure 6 showing insertion of cooking container 112 within 110), each cooking container having a lower surface (bottom of 14), an open top (see open top of 14 as indicated by arrows of heat transfer shown in figure 5) and sidewalls (sides of 14 and or 144) extending upwardly from the lower surface 
wherein, when the first cooking container is positioned in the first chamber, a first cooking volume (interior of 112 with 10) is provided for holding a first food (food 100/200/300 of cooking process), said first food having a first cooking time (timing knobs control cooking time, emphasis added “timing knobs (not shown) to respectively adjust the operating time of spraying steam 17 and circulating hot air 18” (Detailed Description, 6th paragraph) in view that first and second foods may need individual cooking parameters “if the food 200 is better to be prepared by combination of low- temperature pre-steaming process and hot air heating, the nozzle 127 located on the side of the food 200 will be controlled at an enable status. If the food 300 is better to be prepared by only hot air heating, the nozzle 127 located on the side of the food 300 will be controlled at a disable status (shown as dotted lines)” (Detailed Description, 34th paragraph)), said first cooking volume comprising the lower surface of the first cooking container, the sidewalls of the first cooking container, an upper end  (upper end of chamber housing open top cooking container) of the first chamber and a first heating element (13, see figure 5), and when the second cooking container (as portioned by divider 144) is positioned in the second chamber a second cooking volume is provided (as portioned by divider 144) for holding a second food (foods 200/300 see figure 8), said second food having a second cooking time (time of cooking second food), said second cooking volume comprising the lower surface of the second cooking container (lower surface of 14 to side of divider 144), the sidewalls of the second cooking container (as portioned by divider 144), an upper end of the second chamber (upper end of 14 as portioned by divider 144) and a second heating element (plurality of heating elements 127, see figure 8), and, 
wherein cooking in each of the first and second cooking volumes is individually controllable whereby the first food is cooked in the first cooking volume at a first temperature and the second food is cooked in the second cooking volume at a second temperature that is different to the first temperature (different treatment of cooking condition between cooking containers to include temperature, emphasis added “if the food 200 is better to be prepared by combination of low- temperature pre-steaming process and hot air heating, the nozzle 127 located on the side of the food 200 will be controlled at an enable status. If the food 300 is better to be prepared by only hot air heating, the nozzle 127 located on the side of the food 300 will be controlled at a disable status (shown as dotted lines). Therefore, two kinds of food 200 and 300 can be prepared at the same time by using the apparatus 10,” (page 11, lines 16-22)) and
wherein by a controller (15) configured to execute a cooking program (“The controller 15 is used to provide the whole control for the apparatus 10, such as to control the steam generator 12, the air heater 13, and the fan 192 based on predetermined programs” (page 5, 6th paragraph) in which the first heating element is activated to start cooking of the first food in the first cooking volume at a first time and the second heating element is activated to start cooking of the second food at a second time (timing of heating procedures are dependent to food to be heated, emphasis added “The predetermined period of spraying the steam 17 depends on food amount and/or food types. For example, a maximum range may be defined as 60°C for 15 minutes, 80°C for 7 mins, 100°C for 2 minutes. Step 23: circulate the hot air 18 to heat the steamed food 100 for a predetermined period, such as 10-25 minutes, according to predetermined programs stored in the controller 15” (page 6, 4th paragraph).
Kui is silent regarding a second chamber and a second cooking container that is slidably insertable through the open front of the second chamber into the second chamber,
a second cooking volume is provided which comprises the lower surface of the second cooking container, the sidewalls of the second cooking container and an upper end of the second chamber, and 
wherein the first cooking container is removable from the first cooking chamber while the second cooking container remains in the second cooking chamber
However Shei teaches a second chamber (plurality of chambers 128) and a second cooking container (plurality of cooking containers 3/103) that is slidably insertable through the open front (plurality of openings 121) of the second chamber into the second chamber,
a second cooking volume (interior of cooking container within chamber) is provided which comprises the lower surface of the second cooking container (where food exists in multiple instances of cooing containers 3/103 of chambers 128), the sidewalls of the second cooking container and an upper end (upper end of plurality of chambers 128) of the second chamber, and 
wherein the first cooking container is removable from the first cooking chamber while the second cooking container remains in the second cooking chamber (see independent configuration of plurality of cooking containers 3/103 figure 1).
The advantage of a second chamber and a second cooking container that is slidably insertable through the open front of the second chamber into the second chamber,
a second cooking volume is provided which comprises the lower surface of the second cooking container, the sidewalls of the second cooking container and an upper end of the second chamber, and 
wherein the first cooking container is removable from the first cooking chamber while the second cooking container remains in the second cooking chamber, is to provide complete independent control of cooking parameters between separate cooking volumes of the same cooking apparatus wherein cooking containers are accesses independently:
 “It is understood that the control mechanism 140 may independently operate the heat sources 146 in the compartments 128, such that the heat source 146 for one compartment may be actuated while the corresponding heat source for another compartment is at a different level of activation or deactivated. Additionally, the control mechanism 140 may independently operate the upper and lower duct heat sources 170, 172 such that neither, one or both heat sources in a flow path may be operating, and such that, for example, the top heat source may be operated in one tier while the bottom heat source may be operated in another tier. Using a keypad 142 or other suitable operator input device, the control mechanism 140 can be programmed to control the heat sources 146, 170 and 172 to adjust various parameters, such as, for example, the ambient hold time, the heated hold time, the total hold time, the percentage heater on time, the time base of the duty cycle, the cook or rethermalization time, and/or the temperature, as more fully described below. As such, the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” [0066]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Shei, by modifying the single removable cooking container having separated by divider cooking spaces (via cooking chamber zone divider 144, see figure 8 and page 11 2nd and 3rd paragraphs) of Kui, with the independently removable independently operable features of the multiple cooking container system of Shei, to provide complete independent control of cooking parameters between cooking volumes of the same cooking apparatus. 
Kui is silent regarding wherein during a cooking operation, the controller delays activation of the second heating element such that the second time is later than the first time, thereby completing cooking of the first food in the first cooking volume at approximately the same time as completing cooking of the second food in the second cooking volume, the second food having a cooking time that is less than the first cooking time.
However Goldberg teaches wherein during a cooking operation, the controller delays activation of the second heating element such that the second time is later than the first time (multiple food chamber oven controls start time of cooking of food chambers relevant to a desired end time of cooking  “the loadable refrigeration/oven unit 102 may wait to commence cooking the food item depending on the expected time of arrival of the customer,” [0106]), thereby completing cooking of the first food in the first cooking volume at approximately the same time as completing cooking of the second food in the second cooking volume (a customer ordering any number of cooked foods will be provided completion of those cooked foods at a set arrival time “so that, the food item finishes cooking at the same time (or approximately the same time) as the arrival of the customer.” [0106]) the second food having a cooking time that is less than the first cooking time (an individual food item has a cooking time as shown by the delayed start in anticipation of a set finishing time “unit 102 may wait to commence cooking the food item depending on the expected time of arrival of the customer” [0106], a customer is able to order any combination of first and second foods that have differing cooking times).
The advantage of wherein during a cooking operation, the controller delays activation of the second heating element such that the second time is later than the first time, thereby completing cooking of the first food in the first cooking volume at approximately the same time as completing cooking of the second food in the second cooking volume, the second food having a cooking time that is less than the first cooking time, is to provide completion of cooked foods concurrent to a set time convenient to the consumer of cooked food “so that, the food item finishes cooking at the same time (or approximately the same time) as the arrival of the customer.” [0106]). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kui as already modified with Shei, further with Goldberg, by adding to the independently controlled cooking zones of Shei, the controller function for starting cooking at a delayed time resulting in completed cooking at a desired time of Goldberg, to provide completion of cooked foods concurrent to a set time convenient to the consumer of cooked food.
Kui as modified by Goldberg is silent regarding the starting delay of the second heating element being based solely on a difference between the first cooking time and the second cooking time.
However Lagerlof teaches the controller delays activation of the second heating element based solely on a difference between the first cooking time and the second cooking time (emphasis added, “Preferably the control means is arranged to allow an individual pre-setting for each connection means independently of each other. This represents an ultimate possibility to adapt the cooking process in the respective pot to what is individually required and to synchronize these processes to each other such that the starting moments and end moments are selected to have the complete meal ready at a certain time.” [0064]).
The advantage of the starting delay of the second heating element being based solely on a difference between the first cooking time and the second cooking time, is to provide individual start cooking times of a single meal comprised of different foods, such that said different foods of the single meal are completed at a single time.
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui as already modified by the general cooking completion time driven cooking controller of Goldberg, with the individual food item time comparator of a meal of Lagerlof, to provide individual start cooking times of a single meal comprised of different foods, such that said different foods of the single meal are completed at a single time.  
Kui is silent regarding the countertop portable air fryer having an electrical plug which is insertable into a household electrical outlet.
However Moon teaches the countertop portable air fryer having an electrical plug which is insertable into a household electrical outlet (“An electric plug extending from the base unit 12 is used to plug into a standard AC outlet to provide power for the fryer” [0036]).
The advantage of the countertop portable air fryer having an electrical plug which is insertable into a household electrical outlet, is to provide a disclosed power source to a countertop appliance “An electric plug extending from the base unit 12 is used to plug into a standard AC outlet to provide power for the fryer” [0036]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Moon, by naming to the undisclosed power source of countertop cooking system of Kui, the standard AC household power source and plug system of Moon, to provide a disclosed power source to a countertop appliance.

Regarding claim 5, Kui discloses the portable air fryer of claim 1 Kui as already modified by Goldberg and for the same reasons, teaches wherein the first heating element (126a, Goldberg) positioned at an upper end of the first cooking volume (102, Goldberg) and the second heating element is positioned at an upper end of the second cooking volume (126a of plurality of heating volumes 102, “loadable ovens 102 of the configurable oven rack system 100 contain upper heating elements 126a” Goldberg [0111], individual heating elements enable time delayed cooking “the loadable refrigeration/oven unit 102 may wait to commence cooking the food item depending on the expected time of arrival of the customer,” Goldberg [0106]).

Regarding claim 7, Kui disclose the portable air fryer of claim 2, Kui is silent regarding wherein each of the first and second hating elements is an infrared heating element.
However Moon teaches wherein each of the first and second heating elements is an infrared heating element (“The heating source 24 is preferably positioned directly above the cooking chamber and includes an infrared heating element” [0039]).
The advantage the heating element comprises at least one infrared heating element, is to increase efficiency “The heating source 24 is preferably positioned directly above the cooking chamber and includes an infrared heating element, as they are known to be more efficient than other heating elements” [0039].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Moon, by adding to the multiple heating element system of Kui, the infrared heating element type of Moon, to enable an increased efficiency in heating. 
Kui as already modified by Goldberg is anticipative of a common heating element positioned below the first and second cooking volumes (primary reference Kui (Fig-8) anticipates the use of a single heat source (13) providing a plurality of cooking zones (1411/1412) with heat, and a plurality of cooking environment adjusters (127) provide said cooking zones with differentiated cooking environments, while the modification of Kui by Goldberg teaches individual cooking environment adjusting heaters above (126a) and or below (126b) each cooking zone).

Regarding claim 8, Kui as modified by Moon discloses the portable air fryer of claim 7, Kui as already modified by Moon further teaches wherein an IR absorber (Moon -divider (35) and partially the floor of (16), system is enclosed by basket 18 and casing 12, therefore all IR photons not escaping out of the device are absorbed to the material of the device or food within) is provided between the first and second cooking volumes and the common heating element (see Moon figure 2 showing casing 12 basket 18 and divider 35 all capable of absorbing IR).

Regarding claim 9, Kui as modified by Moon discloses the portable air fryer of claim 8, Kui as modified by Moon further teaches wherein the IR absorber has portions that have differing rates of IR absorption (see Moon figure 2 and 7 -top and sides of 35 will inherently absorb different amounts of radiations because of proximity to expanding IR photons source and relative angle to expanding IR photons source of the horizontal top and vertical sides of 35 and horizontal portions of base of portion of 16).

Regarding claim 30, Kui discloses the portable air fryer of claim 1, Kui further discloses (Fig-6) wherein one of the sidewalls of the first cooking container is a front wall (front wall of 14) and, when the first cooking container is positioned in the portable air fryer (see figure 6, showing 14 positionable in air fryer), the front wall is a front of the first cooking volume (see wall 14 next to food 100 within cooking volume).

Regarding claim 32, Kui as modified by Shei teaches the portable air fryer of claim 1, Kui as already modified by Shei teaches wherein the portable air fryer is operable to cook food placed in the second cooking chamber while the first cooking container is removed from the first cooking chamber (cooking volumes are operated independently of each other “As such, the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” Shei [0066]).

Regarding claim 33, Kui as modified by Shei teaches the portable air fryer of claim 1, Kui as already modified by Shei teaches wherein the second cooking volume remains substantially closed while the first cooking container is removed from the first cooking chamber (“air fryer” of Kui necessitates closed cooking environment for convection, multitude of cooking environments as already modified by Shei, see [0062]).

Regarding claim 34, Kui as modified by Shei teaches the portable air fryer of claim 1, Kui as already modified by Shei teaches wherein, when the first cooking container is positioned in the first cooking volume, the first cooking container has a handle extending outwardly from a front wall of the first cooking container (116 Kui) and, when the second cooking container (plurality of independent cooking containers as modified by Shei in claim 1 [0066]) is positioned in the second cooking volume, the second cooking container has a handle (116 Kui) extending outwardly from a front wall of the second cooking container.

Regarding claim 40, Kui as modified by Shei teaches The portable air fryer of claim 1, Kui as already modified by Shei for the same advantages teaches Wherein, the second cooking volume remains substantially closed while the first cooking container is removed from the first cooking chamber (independent operation of cooking compartments “the control mechanism 140 may independently operate the heat sources 146 in the compartments 128, such that the heat source 146 for one compartment may be actuated while the corresponding heat source for another compartment is at a different level of activation or deactivated.”  [0066]). 

Regarding claim 43, Kui as modified by Shei teaches the portable cooking apparatus of claim 40, Kui as already modified by Shei further discloses wherein, when the first cooking container is positioned in the first cooking volume, the first cooking container has a handle (116, Kui) extending outwardly from a front wall (exposed wall of 112 having handle, Kui) of the first cooking container and, when the second cooking container is positioned in the second cooking volume, the second cooking container has a handle extending outwardly from a front wall of the second cooking container (multitude of cooking containers of Kui as already modified by Shei in dependence to claim 40 having multiple independently operated cooking containers, see [0066] of Shei).

Regarding claim 48, Kui discloses a countertop (standard form of air fryer shown in figure 5, in view that countertop placement is a method of use which the countertop form air fryer is capable of) portable air fryer comprising a first chamber (space for receiving cooking container 112), the first chamber having a rear wall (rear of 10 where cooking container 112 is received), a bottom wall (bottom of 110 where cooking container 112 is received there over), an open front (open end of 110 receiving 112) and first and second laterally opposed walls (sidewalls adjacent open front of 110), 
wherein a first cooking container (112) is insertable into the first chamber, 
wherein, when the first cooking container is positioned in the first chamber, a first cooking volume is provided (interior of 103 as confined by compartment 128) for holding a first food (see food within 103 in figure 6), said first food having a first cooking time (timing knobs control cooking time, emphasis added “timing knobs (not shown) to respectively adjust the operating time of spraying steam 17 and circulating hot air 18” (Detailed Description, 6th paragraph) in view that first and second foods may need individual cooking parameters “if the food 200 is better to be prepared by combination of low- temperature pre-steaming process and hot air heating, the nozzle 127 located on the side of the food 200 will be controlled at an enable status. If the food 300 is better to be prepared by only hot air heating, the nozzle 127 located on the side of the food 300 will be controlled at a disable status (shown as dotted lines)” (Detailed Description, 34th paragraph)), said first cooking volume comprising a first heating element (13), and a second cooking volume (created by divider 144, see figure 8) is provided for holding a second food (separated foods 200/300 of figure 8), said second food having a second cooking time (time of cooking second food), said second cooking volume comprising a second heating element (plurality of heating elements 127 to individually divided cooking volumes, see figure 8), and 
wherein cooking conditions in each of the first and second cooking volumes are individually controllable (different treatment of cooking condition between cooking containers “if the food 200 is better to be prepared by combination of low- temperature pre-steaming process and hot air heating, the nozzle 127 located on the side of the food 200 will be controlled at an enable status. If the food 300 is better to be prepared by only hot air heating, the nozzle 127 located on the side of the food 300 will be controlled at a disable status (shown as dotted lines). Therefore, two kinds of food 200 and 300 can be prepared at the same time by using the apparatus 10,” (page 11, lines 16-22)) by a controller (15) configured to execute a cooking program (“The controller 15 is used to provide the whole control for the apparatus 10, such as to control the steam generator 12, the air heater 13, and the fan 192 based on predetermined programs” (page 5, 6th paragraph) in which the first heating element is activated to start cooking of the first food in the first cooking volume at a first time and the second heating element is activated to start cooking of the second food at a second time (timing of heating procedures are dependent to food to be heated, emphasis added “The predetermined period of spraying the steam 17 depends on food amount and/or food types. For example, a maximum range may be defined as 60°C for 15 mintes, 80°C for 7 mins, 100°C for 2 minutes. Step 23: circulate the hot air 18 to heat the steamed food 100 for a predetermined period, such as 10-25 minutes, according to predetermined programs stored in the controller 15” (page 6, 4th paragraph), 
Kui is silent regarding a second chamber and a second cooking container is insertable into the second chamber, when the second cooking container is positioned in the second chamber a second cooking volume is provided,
wherein the first cooking container is removable from the first cooking chamber while the second cooking container remains in the second cooking chamber,
However Shei teaches a second chamber (multiple instances of chamber 128 see figure 9 and 5) and a second cooking container (multiple instances of cooking containers 130) is insertable into the second chamber (as shown in figures), when the second cooking container is positioned in the second chamber a second cooking volume (volume of second cooking container as confined by cooking chamber) is provided,
wherein the first cooking container is removable from the first cooking chamber while the second cooking container remains in the second cooking chamber (cooking chambers 128 are independently operated “the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” [0066]),
Kui is silent regarding wherein the controller delays activation of the second heating element based on a difference between the first cooking time and the second cooking time such that the second time is later than the first time, thereby completing cooking of the first food in the first cooking volume at approximately the same time as completing cooking of the second food in the second cooking volume, said second food having a second cooking time that is less than the first cooking time.
However Goldberg teaches wherein the controller delays activation of the second heating element based on a difference between the first cooking time and the second cooking time such that the second time is later than the first time (multiple food chamber oven controls start time of cooking of food chambers relevant to a desired end time of cooking  “the loadable refrigeration/oven unit 102 may wait to commence cooking the food item depending on the expected time of arrival of the customer,” [0106]), thereby completing cooking of the first food in the first cooking volume at approximately the same time as completing cooking of the second food in the second cooking volume (a customer ordering any number of cooked foods will be provided completion of those cooked foods at a set arrival time “so that, the food item finishes cooking at the same time (or approximately the same time) as the arrival of the customer.” [0106]) said second food having a second cooking time that is less than the first cooking time (an individual food item has a cooking time as shown by the delayed start in anticipation of a set finishing time “unit 102 may wait to commence cooking the food item depending on the expected time of arrival of the customer” [0106], a customer is able to order any combination of first and second foods that have differing cooking times).
The advantage of controlling start time of cooking in view of end time of cooking amongst a plurality of cooking zones, is to provide completion of cooked foods concurrent to a set time convenient to the consumer of cooked food “so that, the food item finishes cooking at the same time (or approximately the same time) as the arrival of the customer.” [0106]). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kui as already modified with Shei, further with Goldberg, by adding to the independently controlled cooking zones of Shei, the controller function for starting cooking at a delayed time resulting in completed cooking at a desired time of Goldberg, to provide completion of cooked foods concurrent to a set time convenient to the consumer of cooked food.
Kui is silent regarding the countertop portable air fryer having an electrical plug which is insertable into a household electrical outlet.
However Moon teaches the countertop portable air fryer having an electrical plug which is insertable into a household electrical outlet (“An electric plug extending from the base unit 12 is used to plug into a standard AC outlet to provide power for the fryer” [0036]).
The advantage of the countertop portable air fryer having an electrical plug which is insertable into a household electrical outlet, is to provide a disclosed power source to a countertop appliance “An electric plug extending from the base unit 12 is used to plug into a standard AC outlet to provide power for the fryer” [0036]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Moon, by naming to the undisclosed power source of countertop cooking system of Kui, the standard AC household power source and plug system of Moon, to provide a disclosed power source to a countertop appliance.

Regarding claim 49, Kui as modified by Goldberg teaches the portable air fryer of claim 48, Kui as already modified by Goldberg teaches wherein the first heating element (upper heating element 126a of individual cooking volumes of Goldberg) is positioned at an upper end of the first cooking volume and the second heating element is positioned at an upper end of the second cooking volume (plurality of cooking chambers (110) see figure 1B, Individually controlled for completion of cooking food within cooking volumes (102) at desired time “so that, the food item finishes cooking at the same time (or approximately the same time) as the arrival of the customer.” Goldberg [0106]). 

Regarding claim 50, Kui as modified by Goldberg teaches the portable air fryer of claim 48, Kui as already modified by Goldberg teaches wherein each of the first and second cooking volumes is operable in a forced convection mode (“the ovens 102 take the form of air impingement ovens, including one or more blowers that blow extremely hot air, and optionally a rack with a manifold.” Goldberg [0110]) of operation and the portable air fryer is operable such that a first flow rate of air in the first cooking volume in the forced convection mode of operation is different to a second flow rate of air in the second cooking volume in the forced convection mode of operation (“some cooking units may control airflow therein, thus able to operate in a convective cooking mode if desired, for instance to decrease cooking time.” [0093], flow rate is controllable, emphasis added “In at least some implementations such instructions may include one or more cooking parameters (e.g., oven temperature=425° F, air flow=HIGH,” Goldberg [0130]).

Regarding claim 51, Kui as modified by Shei teaches the portable air fryer of claim 50, Kui as already modified by Shei teaches wherein the first flow rate of air in the first cooking volume is produced by a first fan (individual fans to separate cooking volumes of oven system, see below details of fans of Shei [0062]) and the second flow rate of air in the second cooking volume is produced by a second fan (multipole fan system “holding ovens 101 with multiple tiers can have separate fan systems with associated air ducting 160, 162 for each tier within the scope of the invention” [0062], multiple fan systems provide air flow dependent to individual food/recipe of cooking zones “Depending on the food in the tray, air flow can be maintained continuously from one direction, e.g., always from bottom to top, throughout the cook/hold cycle. Alternately, the direction of the air flow can be reversed during the cook/hold cycle so that air flow is alternately directed from the bottom and from the top of the food product. In one embodiment, the forced air mechanism 154 supplies air while the heat sources 146 are activated and is turned off when the heat sources are deactivated” Shei [0063]). 

Regarding claim 52, Kui as modified by Shei teaches the portable air fryer of claim 48, Kui as already modified by Shei teaches wherein the portable air fryer is operable to cook food placed in the second cooking chamber while the first cooking container is removed from the first cooking chamber (cooking volumes are operated independently of each other “As such, the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” Shei [0066]).

Regarding claim 53, Kui as modified by Shei teaches the portable air fryer of claim 48, Kui as already modified by Shei teaches wherein the second cooking volume remains substantially closed while the first cooking container is removed from the first cooking chamber (“air fryer” of Kui necessitates closed cooking environment for convection, multitude of cooking environments as already modified by Shei, see [0062]). 

Claims 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Shei, Goldberg, Moon and Lagerlof and in further view of Kwon (US 2012/0272832).

Regarding claim 23, Kui discloses the portable air fryer of claim 1 Kui further discloses wherein each of the first and second cooking volumes is operable in a forced convection mode of operation (fan speed of forced convection system is adjustable for different cooking requirements “The rotate speed of the fan 192 can be adjusted according to different cooking requirements.” (column 5, lines 18-24)).
Kui is silent regarding wherein the portable air fryer is operable such that a first flow rate of air in the first cooking volume in the forced convection mode of operation is different to a second flow rate of air in the second cooking volume in the forced convection mode of operation.
However Kwon teaches the portable air fryer is operable such that a first flow rate of air in the first cooking volume in the forced convection mode of operation is different to a second flow rate of air in the second cooking volume in the forced convection mode of operation (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of the portable air fryer is operable such that a first flow rate of air in the first cooking volume in the forced convection mode of operation is different to a second flow rate of air in the second cooking volume in the forced convection mode of operation, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by modifying the singular controllable convection speed controlled fan of Kui, with the individual to cooking zone convection fan system of Kwon, to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 24, Kui discloses the portable air fryer of claim 23, Kui further discloses wherein the first flow rate of air in the first cooking volume is produced by a first fan (fan speed of forced convection system is adjustable for different cooking requirements “The rotate speed of the fan 192 can be adjusted according to different cooking requirements.” (column 5, lines 18-24)).
Kui is silent regarding the second flow rate of air in the second cooking volume is produced by a second fan.
However Kwon teaches the second flow rate of air in the second cooking volume is produced by a second fan (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of the second flow rate of air in the second cooking volume is produced by a second fan, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by modifying the singular controllable convection speed controlled fan of Kui, with the individual to zone second convection fan system of Kwon, to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 25, Kui discloses the portable air fryer of claim 1 further comprising a first fan associated with the first cooking volume whereby the first fan is operable to produce a first flow of air in the first cooking volume (fan speed of forced convection system is adjustable for different cooking requirements “The rotate speed of the fan 192 can be adjusted according to different cooking requirements.” (column 5, lines 18-24)).
Kui is silent regarding a second fan is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume.
However Kwon teaches a second fan (fans 53/54) is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume. (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of a second fan is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by adding to the singular fan to multiple cooking area system of Kui, the second fan system of Kwon, to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 26, Kui discloses the portable air fryer of claim 1, Kui further discloses (Fig-1-8) further comprising a first fan (192) that is positioned above the first cooking volume (see figure 1 in view of figure 8, having fan 192 above cooking volumes 1411 and 1412).
Kui is silent regarding a second fan that is positioned above the second cooking volume.
However Kwon in view of the above cooking volume placement of the fan of Kui teaches the addition of a second fan (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of a second fan, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by adding to the singular above cooking area fan of Kui, the second fan system of Kwon, to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 27, Kui discloses the portable air fryer of claim 1, Kui further discloses (Fig-1-8) wherein the first cooking volume has a first fan (192) positioned above the first heating element (see figure 1 in view of figure 8, having fan 192 and heating element 13 above cooking volumes 1411 and 1412).
Kui as already modified by Goldberg provides that the second cooking volume has a second fan (individual heating elements may be accompanied alongside by individual fans/blowing systems “The oven 102 may include one or more heat sources or heat elements 126 that are used to provide heat to the interior cavity. In addition to the heating element 126, additional elements such as convection fan(s), humidifiers, gas burners or similar items (not shown for clarity) may be installed in place of or along with the heating element 126 in the cooking unit. The ovens 102 may optionally include a stone floor or cast iron floor. In some implementations, the ovens 102 include electrically radiant elements. In some implementations, the ovens 102 take the form of air impingement ovens, including one or more blowers that blow extremely hot air, and optionally a rack with a manifold.” Goldberg [0110] as part of defined cooking conditions to the independently cooked food being done at same time “the loadable refrigeration/oven unit 102 may wait to commence cooking the food item depending on the expected time of arrival of the customer, so that, the food item finishes cooking at the same time (or approximately the same time) as the arrival of the customer.” Goldberg [0106]) positioned at an upper end thereof (Goldberg 126a being upper heating elements, see figure 1D). 
Additionally Kwon teaches a second fan (fans 53/54) is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume. (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of a second fan is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by adding to the above cooking volume heating and fan system of Kui, the second fan of Kwon to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 28, Kui discloses the portable air fryer of claim 1, Kui further discloses (Fig-1-8) wherein the first cooking volume has a first fan (192) positioned at an upper end thereof (see figure 1 in view of figure 8, having fan 192 and heating element 13 above cooking volumes 1411 and 1412).
Kui as modified by Goldberg anticipates a second fan positioned at an upper end thereof (thereof the cooking second cooking volume).
Kui as already modified by Goldberg provides that the second cooking volume has a second fan (individual heating elements may be accompanied alongside by individual fans/blowing systems “The oven 102 may include one or more heat sources or heat elements 126 that are used to provide heat to the interior cavity. In addition to the heating element 126, additional elements such as convection fan(s), humidifiers, gas burners or similar items (not shown for clarity) may be installed in place of or along with the heating element 126 in the cooking unit. The ovens 102 may optionally include a stone floor or cast iron floor. In some implementations, the ovens 102 include electrically radiant elements. In some implementations, the ovens 102 take the form of air impingement ovens, including one or more blowers that blow extremely hot air, and optionally a rack with a manifold.” Goldberg [0110] as part of defined cooking conditions to the independently cooked food being done at same time “the loadable refrigeration/oven unit 102 may wait to commence cooking the food item depending on the expected time of arrival of the customer, so that, the food item finishes cooking at the same time (or approximately the same time) as the arrival of the customer.” Goldberg [0106]) positioned at an upper end thereof (Goldberg 126a being upper heating elements, see figure 1D). 
Additionally Kwon teaches a second fan (fans 53/54) positioned at an upper end thereof (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of and a second fan positioned at an upper end thereof, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by adding to the above cooking volume heating and fan system of Kui, the second fan of Kwon to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 29, Kui as modified by Kwon teaches the portable air fryer of claim 27, Kui as already modified by Kwon further teaches wherein the first fan and the second fan are independently controllable (operation of components of cooking zones are independently operable “If desired, a user may use the cooking chamber 40 in a partitioned state, wherein the first and second cooking chambers 41 and 42 are partitioned, by mounting the divider 70 in the cooking chamber 40. In this case, in order to apply a variety of temperature conditions in the first and second cooking chambers 41 and 42, a user may operate only a portion or all of the broil heater 50, the upper convection fan 53, the bake heater 51, the convection heater 52, and the lower convection heater 54. That is, a user may operate the broil heater 50 and the upper convection fan 53, operate the bake heater 51, the convection heater 52, and the lower convection heater 54, or operate the broil heater 50, the upper convection fan 53, the bake heater 51, the convection heater 52, and the lower convection heater 54.” [0069]  -Kwon, while the fan speed of Kui is variable “The rotate speed of the fan 192 can be adjusted according to different cooking requirements.” (column 5, lines 18-24)).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and electrical plug systems have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, see new use of prior art Moon (US 2018/0255971).

Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 

Applicant firstly argues (page 3-7) that secondary prior art Goldberg teaches away from cooking different parameters simultaneously nor that a single customer could order different foods having different parameters to include temperature and time of cooking with simultaneous completion based on a difference of cooking times between food items. Applicant notes that different oven chambers may have different temperatures but denies that different foods could be cooked simultaneously. 
Examiner respectfully disagrees because in response to applicant's argument that Goldberg is not used to cook two different food items for a single customer (which would result in different start time to cooking with shared end time of cooking under different cooking parameters), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Because Goldberg provides for different foods being simultaneously cooked under different parameters “The cooking conditions within each of the ovens 102 inserted into an oven slot 110 in the oven rack 100 may be individually adjusted to control the completion time of the particular food item within the oven 102. In some implementations, the cooking conditions may depend on and/or be adjusted based on the type of food item being cooked. For example, in so implementations, each oven 102 may be programmable to cook food items containing a large number of wet ingredients and/or food items containing a large number of dry ingredients.” [0125], while also providing that delaying of individual food items cooking is anticipated for having a set completion time ”the loadable refrigeration/oven unit 102 may wait to commence cooking the food item depending on the expected time of arrival of the customer, so that, the food item finishes cooking at the same time” [0106] Goldberg’s apparatus is capable of cooking more than one different food item simultaneously for a single customer or for two customers at a shared location which would result in different foods having different start times of cooking under different cooking parameters while ending cooking at a shared time. 
However in an attempt to further prosecution Examiner has added prior art Lagerlof that more similarly to applicants limitation “the controller delays activation of the second heating element based solely on a difference between the first cooking time and the second cooking time such that the second time is later than the first time” provides a direct comparison of cook time between at least two foods of an individual meal to adjust individual start times in view of a shared end time of cooking said foods.
Therefore the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761